 

Exhibit 10.1

 

Certain identified information has been excluded from the exhibit because it is
both (i) not

material and (ii) would likely cause competitive harm to the registrant if
publicly disclosed.

 

DISTRIBUTION, LICENSE AND SUPPLY AGREEMENT

 

by and between

 

Onconova Therapeutics, Inc.

 

and

 

Knight Therapeutics Inc.

 

DATE: November 20, 2019

 



Page 1

 

 

Execution Version

 

1.  DEFINITIONS 3 2.  GRANT OF RIGHTS 9 3.  REGULATORY AND DEVELOPMENT 10 4. 
TRADEMARKS 12 5.  COMMERCIALIZATION 12 6.  PRICES AND PAYMENTS 13 7. 
CONFIDENTIALITY 18 8.  MANUFACTURE AND SUPPLY 21 9.  INTELLECTUAL PROPERTY 26
10.  REPRESENTATION AND WARRANTIES 28 11.  TERM AND TERMINATION 32 12.  DISPUTE
RESOLUTION 33 13.  Intentionally left blank 34 14. OTHER PROVISIONS 34

 



Page 2

 

 

Execution Version

 

DISTRIBUTION, LICENSE AND SUPPLY AGREEMENT

 

THIS AGREEMENT, effective November 20, 2019, by and between ONCONOVA
THERAPEUTICS, INC., a corporation formed under the laws of Delaware (“Licensor”)
and Knight Therapeutics Inc., a corporation incorporated under the laws of
Canada (“Knight”).

 

RECITALS

 

WHEREAS Licensor owns or licenses all right, title and interest in and to
certain patents, trademark(s) and Know-How relating to rigosertib;

 

WHEREAS Licensor is willing to grant to Knight and Knight wishes to accept an
exclusive license from Licensor to develop and Commercialize the Licensed
Products in the Territory;

 

WHEREAS Knight wishes to procure the Licensed Products from Licensor and
Licensor wishes to supply the Licensed Products to Knight;

 

NOW THEREFORE in consideration of the mutual promises and covenants contained
herein, the Parties, intending to be legally bound, agree as follows:

 

1.DEFINITIONS

 

1.1Definitions. The following terms as used hereinafter in this Agreement shall
have the meaning set forth in this Section:

 

“Adverse Drug Reaction” means a noxious and unintended response to a drug, which
occurs at doses normally used or tested for the diagnosis, treatment, or
prevention of a disease or the modification of an organic function.

 

“Adverse Drug Event” means any untoward medical occurrence in a patient or
clinical investigation subject administered a pharmaceutical product and which
does not necessarily have to have a causal relationship with this treatment.

 

“Affiliate” means any corporation, firm, partnership or other entity that
directly or indirectly controls, is controlled by or is under common control
with a Party, with “control” meaning ownership of greater than fifty percent
(50%) of the voting stock or other voting interests in the Party or the right to
receive over fifty percent (50%) of the profits or earnings of the Party. Such
other relationship as in fact results in actual control over the management,
business, and affairs of a Party shall also be deemed to constitute control.

 

“Agreement”, “hereto”, “hereunder”, “herein” and similar expressions mean this
Distribution, License and Supply Agreement.

 



Page 3

 

 

Execution Version

 

“Applicable Laws” means any law, regulation, rule, guidance, order, judgment or
decree having the force of law in the Territory.

 

“Business Day” means any day other than (i) Saturday or Sunday or (ii) a day
that is a legal holiday in either of Montreal, Québec or New York City, New York
or (iii) any other day on which banks in either of Montreal, Québec or Newtown,
Pennsylvania, are required to be closed.

 

“Calendar Quarter” means the three (3) month periods ending on March 31,
June 30, September 30 and December 31 in each Calendar Year; provided, however,
that the first Calendar Quarter shall begin on the Effective Date and end on the
last day of the calendar quarter during which the Effective Date occurs.

 

“Calendar Year” means, in respect of any particular year, the one (1) year
period beginning on January 1 and ending on December 31; provided, however, that
the first Calendar Year shall begin on the Effective Date and end on December 31
of the calendar year during which the Effective Date occurs.

 

“Commercial Sale” means any shipment of the Licensed Products in the Territory
following receipt of Regulatory Approval pursuant to an arm’s length sale by
Knight or its Affiliates, sublicensees or assignees to a Third Party.

 

“Commercialize” means marketing, using, distributing, promoting, offering for
sale, and selling the Licensed Products. For clarity, “Commercialization” shall
not include any activities related to clinical research, manufacturing or
development of the Licensed Product.

 

“Compound” shall mean rigosertib, having the chemical structure set forth in
Schedule 1.1, including any and all salt, free acid/base, solvate, hydrate,
pro-drug, stereoisomer, and enantiomer thereof, and polymorphic forms thereof.

 

“Cost of Goods” means, with respect to the Licensed Products, the production
cost of such Licensed Products (for the avoidance of doubt, including, without
limitation, manufacturing oversight, freight, shipping, insurance and quality
assurance) calculated in accordance with internal cost accounting methods
consistently applied by Licensor for its other similar pharmaceutical products;
provided, that such methods comply with IFRS or U.S. generally accepted
accounting principles, as applicable. Cost of Goods shall include direct labor,
direct materials (including taxes and duties), but exclude corporate
administrative overhead, any costs associated with excess capacity, any
royalties or license fees payable to Third Parties and any other indirect costs.
Notwithstanding the foregoing, in the event a Licensed Product is manufactured
by a Third Party supplier and procured by Licensor, the “Cost of Goods” shall
include the costs charged for such Licensed Product by such Third Party supplier
to Licensor.

 

“Effective Date” means the date specified in the initial paragraph of this
Agreement.

 



Page 4

 

 

Execution Version

 

“Field” means human use.

 

“Force Majeure” has the meaning set forth in Section 14.6.

 

“GMP” means good manufacturing practices as required under the rules of the
applicable Governmental Authority in the Territory.

 

“Governmental Authority” means any federal, state, provincial, or municipal
government body, commission, agency, board, court or tribunal in the Territory
and having jurisdiction in the particular circumstances.

 

“IFRS” means, at any time, the International Financial Reporting Standards,
promulgated by the International Accounting Standards Board, as amended,
supplemented or replaced from time to time.

 

“Improvements” means any new dosage strengths, reformulations, line extensions
or other advances in, modifications or improvements to a Licensed Product or
ROFR Product, as applicable.

 

“Inability to Supply” means either a Long Term Inability to Supply or a Short
Term Inability to Supply and means both a Long Term Inability to Supply and a
Short Term Inability to Supply collectively.

 

“Initial Term” has the meaning set forth in Section 11.1.

 

“Know-How” means all scientific, technical, manufacturing, marketing,
production, sales and other information relating to the Licensed Products that
is known to or controlled by Licensor and which is reasonably necessary for the
Commercialization of the Licensed Products in accordance with the terms of this
Agreement.

 

“Launch” means the date of the first Commercial Sale in each country of the
Territory of the applicable Licensed Product.

 

“Licensor Indemnified Party” has the meaning set forth in Section 10.6.

 

“Licensor Marks” means any marks Licensor may adopt for use for the Licensed
Products, as listed in Exhibit A.

 

“Licensor Patents” means all patents in the Territory, including patent
applications, continuations, divisional patents, re-examined patents, reissued
patents, and foreign equivalents thereof, that are owned by or licensed to
Licensor which claim inventions reasonably necessary for the Commercialization
of the Licensed Products in the Territory, including those listed in Exhibit B.

 

“Licensed Products” means each of any product containing a Compound and all
Improvements thereto.

 



Page 5

 

 

Execution Version

 



“Long Term Inability to Supply” shall mean the inability to supply, including
for reason of a non-conformity of the Licensed Products, at least seventy
percent (70%) of the volumes of a Licensed Product indicated in the current
forecast that exceeds one hundred and twenty (120) days or more than one
Short-Term Inability to Supply in a period of twelve (12) months.

 

“Knight Indemnified Party” has the meaning set forth in Section 10.5.

 

“Major Market” means any of the United States, Germany, Spain, Italy, France,
the United Kingdom, Australia, Japan, China, Brazil, Mexico, Saudi Arabia and
Turkey.

 

“Net Sales” Net Sales” means, with respect to any period, the gross amount
billed or invoiced on sales of the Licensed Product during such period anywhere
in the Territory by Knight or any of its Affiliates or sublicensees or assignees
(or permitted distributors) to unaffiliated Third Parties in bona fide arm’s
length transactions, less the following deductions, in each case to the extent
reasonable and customarily provided to unaffiliated entities and actually
allowed and taken with respect to such sales:

 

i.  actual credits, price adjustments or allowances for damaged products,
returns or rejections of the Licensed Product in accordance with Knight’s
returned goods policy;       ii.  normal and customary trade, cash and quantity
discounts, allowances and credits (other than price discounts granted at the
time of invoicing which have already been included in the gross amount
invoiced);       iii.  chargeback payments, repayments and rebates (or the
equivalent thereof) granted to or imposed by group purchasing organizations,
managed health care organizations or federal, state/provincial, local and other
governments, including any or all of their regulatory authorities, agencies,
review boards or tribunals, or  trade customers;       iv.  sales, value-added
(to the extent not refundable in accordance with applicable law), and excise
taxes, tariffs and duties, and other taxes directly related to the sale (but not
including taxes assessed against the income derived from such sale);       v.
 outbound freight, shipment and insurance costs incurred by Knight to sell the
Licensed Product to the extent included in the price and separately itemized;   
   vi.  quality and stability costs; and       vii.  stocking allowances.

 

Net Sales shall include (a) any named patient sales, if applicable, and (b) the
amount or fair market value of all other consideration received by Knight or any
of its Affiliates or sublicensees or assignees (or permitted distributors) in
respect of sales of the Licensed Product, whether such consideration is in cash,
payment in kind, exchange, or other form. Net Sales shall not include sales
between or among Knight or any of its Affiliates or sublicensees or assignees
(or permitted distributors) unless any such associated party is the end user. 
Subject to the above, Net Sales shall be calculated in accordance with the
standard internal policies and procedures of Knight, which shall at all times be
in accordance with IFRS, consistently applied. 

 



Page 6

 

 



Execution Version

 



“Party” means either Licensor or Knight and “Parties” means both Licensor and
Knight.

 

“Regulatory Approval” means any and all approvals, marketing authorizations,
registrations and licenses (including amendments and supplements thereto)
necessary from a Governmental Authority for the Commercialization or manufacture
of the Licensed Products in or for the Territory.

 

“Regulatory Submissions” means all applications, filings, dossiers and the like
submitted to a Governmental Authority for the purpose of obtaining Regulatory
Approval.

 

“Renewable Term” has the meaning set forth in Section 11.1.

 

“ROFR Products” shall mean all products other than the Licensed Products that
are owned, licensed, or controlled by Licensor as of the Effective Date and all
Improvements thereto. “ROFR Product” means either of them.

 

“Royalty Revenue” means any royalty payments received by Knight or any of its
Affiliates or assignees from sublicensing its rights under this Agreement.

 

“SDEA” means the Safety Data Exchange Agreement to be entered into by the
Parties within ninety (90) days after the Effective Date.

 

“Short Term Inability to Supply” shall mean the inability to supply, including
for reason of a non-conformity of the Licensed Products, at least seventy
percent (70%) of the volumes of a Licensed Product indicated in the current
forecast that continues for more than sixty (60) days but less than one hundred
and twenty (120) days.

 

“Specifications” means the finished product specifications for each Licensed
Product as required by the applicable Regulatory Approval and as may be modified
from time to time in accordance with Regulatory Approval.

 

“Sublicense Revenue” means (i) any upfront payments and development, regulatory,
and sales milestone payments or other payments received by Knight or any of its
Affiliates in connection with any sublicense of its rights (or any option
thereto) or assignment of its rights (or any option thereto) under this
Agreement and (ii) premiums paid by a Third Party in excess of the fair market
value for purchase of Knight’s securities sold in connection with any sublicense
or assignment of rights under this Agreement. For the avoidance of doubt,
Sublicense Revenue shall not include Royalty Revenue, or any amounts included in
Net Sales, but in the case of any non-cash consideration, shall include at the
election of Knight, such non-cash consideration or the fair market value thereof
on the date of payment to Knight.

 



Page 7

 

 

Execution Version

 



“Supply Price” has the meaning set forth in Section 6.4.

 

“Term” has the meaning set forth in Section 11.1.

 

“Territory” means Canada, and shall also be deemed to include Israel if Knight
exercises its option as per Section 6.5.

 

“Third Party” means any person other than the Parties and their Affiliates.

 

1.2Other Definitional and Agreement References. References to any agreement,
contract, statute, act, or regulation are to that agreement, contract, statute,
act, or regulation as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

 

1.3Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

 

1.4Sections and Headings. The term “Section” refers to the specified Section of
this Agreement, unless otherwise specified. Headings and captions of the
Sections hereof are for convenience only and are not to be used in the
interpretation of this Agreement.

 

1.5Canadian Dollars. References in this Agreement to “Dollars” or “$” shall mean
the legal tender of Canada, unless otherwise noted.

 

1.6Date References. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.

 

1.7Gender. Words of one gender include the other gender.

 

1.8Include, Includes, Including. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import.

 

1.9Solidary Obligations. Unless specified otherwise in this Agreement, the
obligations of any Party consisting of more than one person are solidary (joint
and several).

 

1.10No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

 

1.11Number of Days. Whenever this Agreement refers to a number of days, unless
otherwise specified, such number shall refer to calendar days.

 



Page 8

 

 

Execution Version

 



1.12Party References. Reference to any Party includes the successors and
permitted assigns of that Party.

 

1.13Singular/Plural. Words using the singular or plural number also include the
plural or singular number, respectively.

 

2.GRANT OF RIGHTS

 

2.1License. Subject to the terms of this Agreement, Licensor, on behalf of
itself and its Affiliates, hereby grants to Knight and Knight hereby accepts (a)
a non-exclusive (including with regards to Licensor and its Affiliates),
royalty-bearing license (or sub-license) under the Licensor Patents, the
Licensor Marks, and Know How to develop and manufacture (subject to Section
8.18(b)) the Licensed Products for the Territory and in the Field and (b) an
exclusive (including with regards to Licensor and its Affiliates),
royalty-bearing license (or sub-license) under the Licensor Patents, the
Licensor Marks, and Know How to Commercialize the Licensed Products in the
Territory and in the Field.

 

2.2Sublicensing. Knight may sublicense its rights granted hereunder or use
sub-distributors or third party service providers to exercise its right or
fulfill its obligations hereunder subject to Licensor’s prior written consent
(not to be unreasonably withheld, conditioned or delayed). All sublicense
agreements, distribution or other arrangements or agreements shall be consistent
with the terms and conditions of this Agreement, and Knight assumes full
responsibility for any actions taken by any sublicensee, distributor or other
party and any of the expenses, costs, or fees incurred by any sublicensee,
distributor or other party. Knight shall provide a written copy of any
sublicensing or distribution agreements to the Licensor, which copy may be
redacted to remove sensitive information not necessary to confirm the
sublicensee’s compliance with the terms and conditions set forth herein.

 

2.3No Implied Licenses. Neither Party grants to the other Party any right or
license to use any of its intellectual property, Know-How or other proprietary
information, materials or technology, or to practice any of its patent,
trademark, or trade dress rights, except as expressly set forth in this
Agreement.

 

2.4Restriction on Knight Sales. Knight shall not: (i) knowingly solicit or
accept orders for distribution of Licensed Products to a Third Party outside the
Territory; (ii) knowingly distribute any Licensed Products for sale or use
outside the Territory; or (iii) supply any Third Party that has distributed or
offered to distribute Licensed Products outside the Territory after Knight has
actual knowledge that said Third Party has distributed or offered to distribute
Licensed Products obtained from Knight outside of the Territory.

 

2.5Restriction on Licensor Sales. Licensor shall not: (i) knowingly solicit or
accept orders for distribution of Licensed Products to a Third Party for sale or
distribution in the Territory; (ii) knowingly distribute any Licensed Products
for sale or use in the Territory; or (iii) supply any Third Party that has
distributed or offered to distribute Licensed Products in the Territory after
Licensor has actual knowledge that said Third Party has distributed or offered
to distribute Licensed Products obtained from Licensor in the Territory.

 



Page 9

 

 



Execution Version

 



2.6Performance by Affiliates. The Parties agree that their respective rights and
obligations may be exercised or performed by any of their Affiliates; provided,
however, that each Party shall be fully responsible and liable for the actions
of such Affiliates in the performance of such obligations and shall ensure that
such Affiliate complies with the terms of this Agreement. Each Party hereby
expressly waives any requirement that the other Party exhaust any right, power
or remedy, or proceed against an Affiliate, for any obligation or performance
hereunder prior to proceeding directly against such Party.

 

2.7Right of First Refusal. During the Term of and subject to all other terms and
conditions of this Agreement, Licensor hereby grants to Knight an exclusive
right of first refusal (a “Right of First Refusal”), with respect to all or any
part of the Territory, to store, market, promote, sell, offer for sale and/or
distribute any ROFR Product(s). Knight shall advise Licensor within ten (10)
Business Days of its receipt of a notice from Licensor which details a bona fide
unrelated Third Party offer for any ROFR Product(s) with a copy of such offer
(with the name of the Third Party deleted or redacted)) whether it intends to
accept such terms and conditions. Thereafter the parties shall enter into
exclusive and good faith negotiations to conclude an agreement on such proposed
term and condition. If the Parties have not entered into a binding agreement
with respect to the importing (into, or within, the Territory), storing,
marketing, promoting, selling, offering for sale and distributing of the ROFR
Product(s) in the Territory confirming such terms and conditions within [**]
Business Days of Knight’s exercise of its rights hereunder (during which period
Licensor shall negotiate exclusively with Knight and in good faith with respect
thereto), then Licensor shall be entitled to enter into an agreement with the
aforesaid Third Party without any further obligations to Knight as long as
Licensor does not accept terms and conditions that Licensor determines, acting
reasonably and in good faith, are less favourable to the Licensor than what
Knight offered (taken as a whole). Notwithstanding the foregoing, Knight shall
not be entitled to a Right of First Refusal pursuant to this Section 2.7 for any
Third Party offer for a ROFR Product that includes a Major Market in addition to
all or any part of the Territory.

 

3.REGULATORY AND DEVELOPMENT

 

3.1Regulatory Submissions. Knight shall be solely responsible, at its expense,
for preparing, filing, and managing any Regulatory Submission and for
maintaining any Regulatory Approval for the Licensed Products in the Territory.
Licensor shall provide required documents to Knight in making submissions to
Governmental Authorities and maintaining such Regulatory Approvals. Unless
otherwise required by Applicable Law, any Regulatory Approvals shall be filed,
owned and held in the name of Knight. Knight shall notify Licensor of all
Regulatory Submissions that it submits.

 



Page 10

 

 



Execution Version

 



3.2Regulatory Correspondence. Each Party shall promptly (and in any event,
within five (5) Business Days of the date of receipt of notice) notify the other
Party in writing of, and shall provide the other Party with copies of, any
material correspondence received from a Governmental Authority in the Territory.
In the event that a Party receives any material regulatory letter requiring a
response, the other Party will cooperate fully with the receiving Party in
preparing such response and will promptly provide the receiving Party with any
data or information required by the Receiving Party in preparing any such
response.

 

3.3Other Covenants of Knight. In addition to its other obligations, commitments
and undertakings set out in this Agreement, Knight agrees to:

 

(a)assume all marketing, sales and distribution expenses related to the
Commercialization of the Licensed Products in the Territory.

 

3.4Other Covenants of Licensor. In addition to its other obligations,
commitments and undertakings set out in this Agreement, Licensor agrees to:

 

(a)provide Knight with all documentation relating to the submissions for
Regulatory Approval to the U.S. Food and Drug Administration (FDA) or the
European Medicines Agency (EMA) for the Licensed Products within three months of
the Effective Date;

 

(b)provide Knight with all documentation required for the submission for GMP
approval;

 

(c)provide Knight with required international pricing for the Licensed Products
in the Patented Medicine Prices Review Board recognized countries in order for
Knight to be in compliance with applicable pricing regulations;

 

(d)where applicable, provide reasonable assistance to Knight with the Regulatory
Submission of the Licensed Products in the Territory;

 

(e)secure intellectual property protection in the Territory for the Licensed
Products;

 

(f)assume the reasonable costs of intellectual property filings, procurement and
maintenance for all intellectual property applications and registrations
associated with the Licensed Products in the Territory;

 

(g)not assign the intellectual property associated with Licensed Products to any
Third Party;

 

(h)promptly provide United States or other international marketing and sales
materials used for the Licensed Products

 



Page 11

 

 



Execution Version

 

3.5Rights of Reference to Regulatory Submissions.

 

  (a) Licensor hereby grants to Knight a right of reference to all Regulatory
Submissions filed by Licensor for development, manufacture or Commercialization
of the Licensed Products solely for the purposes of manufacturing and
development activities to obtain Regulatory Approval and Commercialization in
the Field in the Territory.

 

 (b)Knight hereby grants to Licensor a right of reference to all Regulatory
Submissions filed by Knight in the Territory for development, manufacture or
Commercialization of the Licensed Products in the Field in the Territory solely
for the purposes of manufacturing and development activities to obtain
Regulatory Approval and Commercialization outside the Territory.

 

4.TRADEMARKS

 

4.1Trade-Mark License. Licensor hereby grants to Knight, for the Term, an
exclusive, royalty-free license to use the Licensor Marks in the Territory and
Field in association with the Licensed Products; provided that, Knight shall be
entitled to Commercialize the Licensed Products in the Territory during the Term
under its own trademark.

 

4.2Ownership. Knight acknowledges that the Licensor Marks are owned by Licensor.
The Licensor Marks shall be and remain the sole and exclusive property of
Licensor. Knight shall not contest the ownership of the Licensor Marks or the
validity of any registration relating thereto. Knight agrees, at the request of
Licensor, to execute any and all proper documents appropriate to assist Licensor
in obtaining and maintaining Licensor's rights in and to the Licensor Marks.

 

4.3No Similar Mark. Knight will not, without Licensor’s prior written consent,
register or use in connection with any product, any trade-mark that is
confusingly similar to the Licensor Marks.

 

5.COMMERCIALIZATION

 

5.1Safety Data Exchange Agreement. The parties agree to develop and commit to a
Safety Data Exchange Agreement (“SDEA”) that allows them to fulfill their
respective regulatory and pharmacovigilance obligations relating to Adverse Drug
Event and Adverse Drug Reaction reporting. Such SDEA will be completed within
[**] after filing of the first Regulatory Submission in the Territory.

 

5.2Quality Complaint Reporting. Knight shall be solely responsible for
collecting and responding to any product quality complaint relating to the
Licensed Products received from a customer in the Territory and resulting from
use in the Field. Licensor shall investigate and provide Knight, in a timely
manner, with reports resulting from such investigations. If Licensor receives a
product quality complaint relating to the Licensed Products from a customer in
the Territory resulting from use in the Field, it shall investigate and promptly
report the investigation results to Knight, who will be solely responsible for
communication and response, if any, to the customer in the Territory.
Furthermore, Licensor shall be responsible for investigating and submitting
reports to Knight respecting any product quality complaints related to the
manufacturing of the Licensed Products.

 



Page 12

 

 

 

Execution Version

 

5.3Other Information. In addition to the foregoing information to be provided,
each Party shall provide to the other Party with any: (i) information relating
to the efficacy and/or safety of the Licensed Products, including any recall of
the Licensed Products; (ii) complaints from customers, healthcare professionals
or competitors in the Territory relating to the Licensed Products; (iii)
information relating to any potential liability to any Third Party in the
Territory that is reasonably likely to arise for either Party in connection with
the manufacture, or Commercialization of the Licensed Products in the Territory;
(iv) information relating to any inspections, inquiries, issues raised or
actions taken by any Governmental Authority in the Territory; and (v) any other
information necessary or reasonably desirable to enable each Party to comply
with any Applicable Law in the Territory or elsewhere.

 

5.4Recall. Knight shall advise Licensor of any Governmental Authority initiated
mandatory recall of Licensed Products in the Territory. Knight shall not
initiate any voluntary recall of Licensed Products in the Territory without
prior notice to and consultation with Licensor. Prior to executing any recall of
Licensed Products in the Territory, Knight shall review with Licensor the
proposed manner in which the recall is to be carried out. Knight will give due
consideration to any reasonable recommendation from Licensor as to the manner of
conducting the recall, provided that it is agreeable to the applicable
Governmental Authority. Knight shall communicate directly with the applicable
Governmental Authorities in relation to a Licensed Products recall in the
Territory. If any Licensed Products recall in the Territory results from
improper handling, shipping or storage of Licensed Products by Knight, and in no
way results from the manufacture, control, handling, shipping or storage of the
Licensed Products before receipt by Knight, the costs associated with the recall
shall be paid by Knight and Knight shall indemnify Licensor against any Third
Party claims in connection with the recall. If the recall results from any cause
or issue other than ones for which Knight is responsible as set forth in the
prior sentence and in no way results from the control, handling, shipping or
storage of the Licensed Products after receipt by Knight, all costs and expenses
arising from the recall, including any costs associated with replacing recalled
Licensed Products, shall be paid for by Licensor and Licensor shall indemnify
Knight against any Third Party Claims in connection therewith.

 

6.PRICES AND PAYMENTS

 

6.1Payments.

 

(a)Knight will pay Licensor a one-time, non-refundable, non-creditable fee of
USD 100,000 (one hundred thousand U.S. dollars) within ten (10) Business Days
after the Effective Date by wire transfer of immediately available funds into an
account designated by Licensor.

 



Page 13

 

 

Execution Version

 

(b)Knight will pay Licensor the following one-time, non-refundable,
non-creditable payments by wire transfer of immediately available funds into an
account designated by Licensor within thirty (30) days after the end of the
Calendar Quarter during which the applicable milestone is achieved; provided
that, the achievement of a higher sales milestone event shall trigger the
milestone payment for such milestone event as well as for all lower milestone
events in the event such lower milestone events had not been previously
triggered and paid:

 

(i)[**] if the Phase III INSPIRE trial successfully meets the primary endpoint
of Overall Survival in the intention-to-treat population as set forth in the
Statistical Analysis Plan;

 

(ii)[**] upon Health Canada approval for intravenous rigosertib for 2nd-line
high risk myelodysplastic syndromes;

 

(iii)[**] upon Health Canada approval for oral rigosertib for 1st-line high risk
myelodysplastic syndromes;

 

(iv)[**] upon first attaining [**] in aggregate annual Net Sales of the Licensed
Products;

 

(v)[**] upon first attaining [**] in aggregate annual Net Sales of the Licensed
Products;

 

(vi)[**] upon first attaining [**] in aggregate annual Net Sales of the Licensed
Products;

 

(vii)[**] upon first attaining [**] in aggregate annual Net Sales of the
Licensed Products;

 

(viii)[**] upon first attaining [**] in aggregate annual Net Sales of the
Licensed Products;

 

(ix)[**] upon first attaining [**] in aggregate annual Net Sales of the Licensed
Products;

 

(x)[**] upon first attaining [**] in aggregate annual Net Sales of the Licensed
Products; and

 

(xi)[**] upon first attaining [**] in aggregate annual Net Sales of the Licensed
Products.

 

The Parties understand and agree that amounts paid by Knight to Licensor
pursuant to this Section 6.1 shall be used to fund and reimburse Licensor for
research and development activities of the Licensed Products.

 



Page 14

 

 

Execution Version

 

6.2Royalties. Knight will pay to Licensor a non-refundable, non-creditable
royalty on aggregate annual Net Sales of the Licensed Products at the following
rates, as calculated by multiplying the applicable rate set forth below by the
corresponding amount of incremental aggregate Net Sales in all or any portion of
the Calendar Year:

 

(a)A base royalty of [**] on all aggregate annual Net Sales up to [**];

 

(b)[**] on all aggregate annual Net Sales greater than [**] and up to [**]

 

(c)[**] on all aggregate annual Net Sales greater than [**] and up to [**];

 

(d)[**] on all aggregate annual Net Sales greater than [**].

 

(e)Notwithstanding the foregoing, for any Net Sales of a Licensed Product in a
sub-licensed country, the applicable royalty rate shall be calculated as the
greater of:

 

(i)the lesser of (a) [**] of Net Sales in such sub-licensed country, or (b) [**]
of Royalty Revenue during the applicable time period;

 

(ii)[**] of Net Sales in such sub-licensed country.

 

Knight shall calculate all amounts payable to Licensor pursuant to this Section
6.2 with respect to Net Sales at the end of each Calendar Quarter. Knight shall
pay to Licensor the royalty amount due for Net Sales during a given Calendar
Quarter within thirty (30) days after the end of such Calendar Quarter. Each
payment of royalties due to Licensor shall be accompanied by (i) a statement of
the amount of gross sales of each Licensed Product in the Territory during the
applicable Calendar Quarter, (ii) an itemized calculation of Net Sales (a) in
the Territory as a whole and (b) on a country-by-country basis, showing for both
(a) and (b) deductions provided for in the definition of “Net Sales” during such
Calendar Quarter, and (iii) a calculation of the amount of royalty payment due
on such Net Sales for such Calendar Quarter. Without limiting the generality of
the foregoing, Knight shall require its Affiliates and sublicensees and
assignees to account for its Net Sales and to provide such reports with respect
thereto as if such sales were made by Knight.

 

Knight shall have the sole right to determine if it believes that a license
under Third Party patents or Third Party know-how is necessary or useful to
develop, manufacture or commercialize the Licensed Products in the Field in the
Territory. In the event it makes such determination following the Effective
Date, the costs of each such license, to the extent the costs directly relate to
the Licensed Products in the Field in the Territory shall be paid by Knight,
subject to deduction from royalties to the extent set forth in the paragraph
below.

 



Page 15

 

 

Execution Version

 

In the event that royalties are payable by Knight to Licensor with respect to
any Licensed Product in any country in the Territory under this Section 6.2,
then, subject to the last paragraph of this Section 6.2, Knight shall have the
right to deduct a maximum of [**] of any royalties or other amounts actually
paid by Knight to a Third Party with respect to any license obtained pursuant to
the paragraph above with respect to such Licensed Product in any country in the
Territory, but only to the extent that the patents or know-how licensed under
such other license are necessary for the development, manufacture or
commercialization of such Licensed Product in such country in the Field in the
Territory, from royalty payments otherwise due and payable by Knight to Licensor
under this Section 6.2 with respect to such Licensed Product in such country in
the Field in the Territory, on a Licensed Product-by-Licensed Product and
country-by-country basis. In no event shall the royalty reductions described in
this Section 6.2 reduce the royalties payable by Knight for a Licensed Product
in a country in any given Calendar Quarter to less than [**] of the amounts
otherwise payable by Knight for such Licensed Product in such country in such
Calendar Quarter. Knight may carry over and apply any such royalty reductions,
which are incurred or accrued in a Calendar Quarter and are not deducted in such
Calendar Quarter due to the limitation set forth above in this Section 6.2, to
any subsequent Calendar Quarter(s) and shall begin applying such reduction to
such royalties as soon as practicable and continue applying such reduction on a
Calendar Quarterly basis thereafter until fully deducted, in all cases subject
to the limitation set forth above in this Section 6.2.

 

6.3Sublicense Payments. Knight shall pay Licensor a share of Sublicense Revenue
as calculated by multiplying the applicable rate set forth below by the
corresponding amount of incremental Sublicense Revenue in all or any portion of
the Calendar Year:

 

(a)[**] on all cumulative Sublicense Revenue up to [**];

 

(b)[**] on all cumulative Sublicense Revenue greater than [**] and up to [**];

 

(c)[**] on all cumulative Sublicense Revenue greater than [**] and up to [**];

 

(d)[**] on all cumulative Sublicense Revenue greater than [**].

 

Such share of Sublicense Revenue will be calculated and paid within thirty (30)
days after the end of such Calendar Quarter in which all such Sublicense Revenue
arises, as applicable. Each payment of Sublicense Revenue due to Licensor shall
be accompanied by a statement describing, in reasonable detail, all Sublicense
Revenue calculations of the amount of gross sales of each Licensed Product in
the Territory during the applicable Calendar Quarter. Without limiting the
generality of the foregoing, Knight shall require its Affiliates and assignees
to account for Sublicense Revenue and to provide such reports with respect
thereto as if such sales and other amounts were made by Knight.

 

6.4Supply Price. Knight will pay Licensor a supply price equal to Cost of Goods
plus [**] of Cost of Goods, plus applicable sales taxes (subject to Section
8.18(a)) (the “Supply Price”). The Cost of Goods of the Licensed Products as of
the Effective Date are set forth in Exhibit C. Licensor will be entitled to
increase the Cost of Goods provided that Licensor consults with Knight in
relation to the reasons for its intended price increase and it delivers to
Knight at least six (6) months advance written notice of a proposed increase in
price and is able to demonstrate based on reasonable documentary evidence that
the proposed price increase corresponds exclusively to an increase in the prices
of raw materials and/or production and/or manufacturing processes that
necessitate an increase of the Cost of Goods. Licensor shall be required to
promptly, and in any event, no later than three (3) months following realization
of any decrease in any COGs, pass such reductions along to Knight.

 



Page 16

 

 

Execution Version

 

6.5Option for Israel. Knight shall have the exclusive option to expand the
Territory to include Israel in exchange for a payment of [**]. Knight’s right to
exercise this option shall expire [**] after being notified in writing that the
readout of the primary analysis of the INSPIRE trial for intravenous rigosertib
has occurred.

 

6.6Records; Audits. Knight, its Affiliates, sublicensees and assignees shall
keep full, true and accurate records and books of account containing all
particulars that may be necessary for the purpose of confirming the accuracy of,
and calculating, as applicable, all royalties and other amounts payable to
Licensor hereunder (including records of Net Sales) and any other records
reasonably required to be maintained with respect to Knight’s obligations under
this Agreement, in each case for a minimum period of four (4) years or such
longer period as required by Applicable Laws. Licensor shall have a right to
request an audit of Knight, its Affiliates or sublicensees or assignees (the
“Audited Party”) in order to confirm the accuracy of any of the foregoing (an
“Audit”); provided, however, that Licensor shall only have the right to request
such Audit one time during any given Calendar Year. Upon the written request by
Licensor to Audit the Audited Party, Licensor shall have the right to engage an
independent, internationally recognized accounting firm that is reasonably
acceptable to the Audited Party to perform a review as is reasonably necessary
to enable such accounting firm to calculate or otherwise confirm the accuracy of
any of the foregoing for the Calendar Year(s) requested by Licensor; provided
that (i) such accountants shall be given access to, and shall be permitted to
examine and copy such books and records of the Audited Party upon five (5)
business days’ prior written notice to the Audited Party, and at all reasonable
times on such business days, (ii) prior to any such examination taking place,
such accountants shall enter into a confidentiality agreement with the Audited
Party reasonably acceptable to the Audited Party in order to keep all
information and data contained in such books and records strictly confidential
and shall not disclose such information or copies of such books and records to
any third person including the auditing Party, but shall only use the same for
the purpose of the reviews and/or calculations which they need to perform in
order to determine any amounts being reviewed, and (iii) such accountants shall
use reasonable efforts to minimize any disruption to Audited Party’s business.
The accountants shall deliver a copy of their findings to each of the Parties
within ten (10) business days of the completion of the review, and, in the
absence of fraud or manifest error, the findings of such accountant shall be
final and binding on each of the Parties. Any underpayments by Knight shall be
paid to Licensor within ten (10) business days of notification of the results of
such inspection. Any overpayments made by Knight shall be refunded by Licensor
within ten (10) business days of notification of the results of such inspection.
The cost of the accountants shall be the responsibility of Licensor unless the
accountants’ calculation shows that the actual royalties payable, and/or any
such other amount audited hereunder to be different, by more than five percent
(5%), than the amounts as previously calculated by the Audited Party, in which
event the cost shall be the responsibility of Knight and Knight shall reimburse
Licensor for any Licensor costs incurred for the Audit.

 



Page 17

 

 

Execution Version

 

7.CONFIDENTIALITY

 

7.1Both Licensor and Knight agree that, subject to the limitations set forth in
Section 7.3 hereof, all information disclosed to the other party, whether in
oral, written or graphic form, shall be deemed "Confidential Information" of the
disclosing party. In particular, “Confidential Information” means any
scientific, technical, trade or business information, intellectual property,
data or materials possessed by a Party which is treated by such Party as
confidential or proprietary, including information pertaining to strains, cells,
antibodies, organisms, chemical compounds, products, formulations, technologies,
techniques, methodologies, algorithms, computer programs, computer security
systems and processes, assay systems, procedures, tests, data, documentation,
reports, sources of supply, know-how, patent positioning, results, applications,
documents, processes, compositions, inventions, trade secrets, protocols,
regulatory information, relationships with employees and consultants, business
plans, business developments, research, development, process development,
manufacturing, commercialization, and marketing, and any other confidential
information about or belonging to a Party’s affiliates, suppliers, licensors,
licensees, partners, collaborators, customers or others, and is provided by one
Party (the “Discloser”) to the other Party (the “Recipient”) under this
Agreement.

 

7.2Each Party agrees that, except in connection with the performance of its
obligations under this Agreement or the exercise of its rights or licenses under
this Agreement, it will not otherwise use in any way for its own account or the
account of any Third Party, nor disclose or transfer to any Third Party, any
Confidential Information revealed to it by the other Party; provided, however,
that Confidential Information may be disclosed pursuant to a regulation, law,
court order or rule of any applicable securities exchange, but only to the
minimum extent required to comply with such regulation, order, or rule and with
advance written notice to the Discloser; and provided further that a Recipient
may disclose Confidential Information to its subsidiaries, affiliates,
professional advisors, consultants, agents provided that they are under
confidentiality and use limitations consistent with those in this Agreement and
such Party will be liable for breaches of the restrictions set forth in this
Agreement by all such persons. Each Party will take commercially reasonable
efforts to protect the confidentiality of the other Party’s Confidential
Information, such precaution not to be less than the precautions each Party
takes to protect the confidentiality of its own Confidential Information of the
same kind.

 



Page 18

 

 

Execution Version

 

7.3Both Licensor and Knight agree that, notwithstanding the above, the
obligations of confidentiality shall not be deemed to apply to:

 

(a)       Information which at the time of disclosure is or thereafter becomes
generally known or available to the public, through no wrongful act or failure
to act on the part of the receiving party.

 

(b)       Information that was known by or in the possession of the Recipient at
the time of receiving such information from the Discloser as evidenced by
written records.

 

(c)       Information obtained by the receiving party from a third party source
who is not breaching a commitment of confidentiality to the Discloser by
revealing such information to the Recipient.

 

(d)       Information that is the subject of a granted written permission to
disclose that is issued by the Discloser to the Recipient.

 

(e)       Information that is independently developed by the Recipient, outside
the scope of any Project under this Agreement, without the use of and/or
reference to the Discloser’s Confidential Information.

 

(f)        Information that is required to be disclosed pursuant to the law, but
only to the extent required to be disclosed; provided, however, the Discloser
notifies the Recipient in writing and gives the Recipient reasonable time to
comment on the same prior to disclosure.

 

7.4During the Term and for a period of five (5) years thereafter, each party
shall maintain all Confidential Information in trust and confidence and shall
not disclose any Confidential Information to any Third Party or use any such
information for any unauthorized purpose, other than as authorized in Section
7.3 hereof or as necessary to accomplish the purpose of this Agreement subject
to an appropriate binder of confidentiality as set forth in Section 7.5 hereof.
Each party may use such Confidential Information only to the extent required to
accomplish the purposes of this Agreement. Confidential Information shall not be
used for any purpose or in any manner that is not consistent with this Agreement
or that would constitute a violation of any laws or regulations including,
without limitation, the export control laws of the United States. Each party
hereby agrees that it will not in any way attempt to obtain, either directly or
indirectly, any information regarding any Confidential Information from any
third party who has been employed by, provided consulting services to, or
received in confidence information from, the other party.

 

7.5Both parties shall make diligent efforts to ensure that all employees,
consultants, agents, subcontractors and manufacturing contractors who may have
access to Confidential Information of the other party, and any other Third
Parties who might have access to Confidential Information, will use such
information in a manner consistent with the terms of this Agreement and will be
bound by the terms set forth in this Section 7. No Confidential Information
shall be disclosed to any employees, subcontractors, agents or consultants who
do not have a need to receive such information.

 



Page 19

 

 

 

Execution Version

 

7.6To the extent either party discloses Confidential Information of the other
party to an employee, consultant, subcontractor, or other third-party
(collectively "Agents") or permits an Agent to have access to such Confidential
Information, such party shall assign to the other party any claims it may have
against the Agent as a result of the Agent further disclosing or misusing such
Confidential Information.

 

7.7To the extent that either Party reasonably determines that it is required to
make a filing or any other public disclosure with respect to this Agreement or
the terms or existence hereof to comply with the requirements, rules, laws or
regulations of any applicable stock exchange, TSX, NASDAQ or any governmental or
regulatory authority or body (the “Requesting Body”), including, without
limitation, the U.S. Securities and Exchange Commission or the Canadian
Securities Administrators (collectively, the “Disclosure Obligations”), such
Party shall promptly inform the other Party thereof and shall use reasonable
efforts to maintain the confidentiality of the other Party’s Confidential
Information and terms of this Agreement in any such filing or disclosure. Prior
to making any such filing of a copy of this Agreement, the Parties shall
mutually agree on the provisions of this Agreement for which the Parties shall
seek confidential treatment, it being understood that if one Party determines to
seek confidential treatment for a provision for which the other Party does not,
then the Parties will use reasonable efforts in connection with such filing to
seek the confidential treatment of any such provision. The Parties shall
cooperate, each at its own expense, in such filing, including without limitation
such confidential treatment request, and shall execute all documents reasonably
required in connection therewith. The Parties will reasonably cooperate in
responding promptly to any comments received from the Requesting Body with
respect to such filing in an effort to achieve confidential treatment of such
redacted form; provided that a Party shall be relieved of such obligation to
seek confidential treatment for a provision requested by the other Party if such
treatment is not achieved after the second round of responses to comments from
the Requesting Body.

 

7.8Except as expressly provided in this Section 7, each Party agrees not to
disclose any terms of this Agreement to any third party without the prior
written consent of the other Party (which shall not be unreasonably withheld or
delayed). Each party (the “Providing Party”) may, however, provide a copy of
this Agreement or otherwise disclose its terms in connections with any financing
transaction, provided that the person or entity to whom a copy of this Agreement
is provided or to whom the terms of this Agreement are disclosed is bound to the
Providing Party by reasonable confidentiality obligations no less stringent than
those set forth herein, and provided further that the Providing Party is
responsible for breaches or confidentiality hereunder by such person or entity
to whom a copy of this Agreement is provided or to whom the terms of this
Agreement are disclosed. Notwithstanding the foregoing and subject to Section
7.7, the Parties may issue a mutually agreed upon press release announcing the
execution of this Agreement and describing the relationship of the Parties under
the Agreement. In addition, each Party may disclose to Third Parties the
information disclosed in such press release without the need for further
approval by the other Party, and Licensor may disclose to third parties (via
press releases or otherwise) the achievement of any material milestones in
connection with this Agreement without prior approval by Knight.

 



Page 20 



 

 

Execution Version

 

7.9The Receiving Party shall notify the Disclosing Party promptly upon discovery
of any unauthorized use or disclosure of the Disclosing Party’s Confidential
Information, and will cooperate with the Disclosing Party in any reasonably
requested fashion to assist the Disclosing Party to regain possession of such
Confidential Information and to prevent its further unauthorized use or
disclosure.

 

7.10Knight shall submit copies of each proposed academic, scientific, medical
and other publication that contains or refers to the Licensed Product to
Licensor for review and comment at least thirty (30) days prior to submission
for publication. At the request of Licensor, Knight shall remove, redact or
otherwise modify the proposed publication or presentation to remove any
Confidential Information of Licensor.

 

8.MANUFACTURE AND SUPPLY

 

8.1Manufacture by Licensor. During the Term, Knight agrees to obtain from
Licensor all Knight's requirements of the Licensed Products for the Territory.
Licensor agrees to supply Knight with all of its requirements of Licensed
Products as set forth in each order submitted by Knight. Licensor may, at its
discretion, use the services of a contract manufacturer to manufacture and
package the Licensed Products. Licensed Products supplied to Knight shall be
finished and packaged Licensed Products.

 

8.2Forecasts. Starting on a date to be agreed upon by the Parties, Knight will
submit to Licensor a rolling forecast for the subsequent twelve (12) months, on
a monthly basis. The first three (3) months of each forecast shall be binding on
Knight, and Knight shall submit orders for requirements equivalent to the
binding portion of the forecast, and subsequent monthly forecasts may not change
the forecasts for such binding months without the prior written consent of
Licensor. The remaining nine (9) months monthly forecasts will not be binding on
Knight, but shall represent Knight’s good faith projected requirements for
Licensed Product, provided however, Licensor’s suppliers may order a reasonable
amount of materials required for the manufacturing of Licensed Product based on
the full twelve (12) months of any such forecast taking into account factors
such as the inventory of Licensed Product materials currently on hand and the
lead time for such materials.

 

8.3Orders. Knight shall order Licensed Products from Licensor by submitting
purchase orders to Licensor. Such purchase order shall specify, at a minimum,
the desired delivery date, unit quantity (such unit quantity shall be greater
than or equal to the minimum order quantities specified in Exhibit C for the
applicable Licensed Product), place of delivery and an order number. Knight
shall order Licensed Products with [**] lead time between the time when an order
for Licensed Products is submitted to Licensor until the Licensed Products is
delivered to Knight. Licensor shall not be obligated to deliver quantities of
Licensed Product ordered in excess of the binding portion of the forecast, but
shall use commercially reasonable efforts to deliver any such excess ordered.

 



Page 21 



 

 

Execution Version

 

8.4Delivery Terms. Licensed Products will, at Knight’s direction, be shipped
directly to Knight or to a Third Party in the Territory as designated by Knight.
The terms for delivery of orders of Licensed Products shall be DDP (Incoterms
2010). Title to the Licensed Products shall transfer to Knight or its designee
upon pickup by Knight.

 

8.5Packaging and Labeling. Knight shall determine the artwork and design for the
packaging and labelling in the Territory in consultation with Licensor. Knight
shall be entitled to have its trade-marks displayed on the packaging for the
Licensed Products. Knight shall be responsible for the costs associated with the
development of Knight’s artwork for the packaging and labeling of the Licensed
Products for Launch and for any changes thereto made at Knight’s request or for
any special packaging required by Knight or a Governmental Authority. All
Licensed Products shall also include the language “distributed by Knight
Therapeutics.”

 

8.6Specifications. Licensed Products manufactured and supplied to Knight
hereunder shall conform to the Specifications which may be changed from time to
time upon mutual agreement, or as required by any Governmental Authority.

 

8.7GMP. All manufacture and quality control operations by Licensor or its
designee shall be in compliance with GMP.

 

8.8Shelf Life. All Licensed Products supplied by Licensor hereunder shall have
not less than [**] of its shelf life remaining upon delivery to Knight but in
any event never less than [**] remaining shelf life upon delivery to Knight.

 

8.9Quality and Pharmacovigilance Agreements. The Parties shall enter into
separate quality agreement and pharmacovigilance agreements regarding supply of
Licensed Products by Licensor to Knight, incorporating provisions that are
standard in the pharmaceutical field within [**] of the Effective Date.

 

8.10Changes.

 

(a)A Party shall promptly notify the other Party in writing of all proposed
changes, whether voluntary or involuntary, including those arising from a
request from a Governmental Authority, concerning the quality of Licensed
Products and/or documentation or other items for such changes relating to the
quality of the Licensed Products. The Parties shall negotiate in good faith
towards an appropriate response to a Governmental Authority in respect of each
proposed change in the quality of the Licensed Products including any costs
associated with implementing said changes. Licensor shall notify Knight of any
proposed change in manufacturing facility or manufacturing procedures.

 



Page 22 



 

 

Execution Version

 

(b)Licensor shall ensure that any changes in manufacturing sites shall be done
in accordance with Health Canada requirements and will prepare the documents
required for the supplemental regulatory filings. Licensor shall provide these
documents to Knight for review, approval and submission to Health Canada. Prior
to Health Canada approval of the new manufacturing site, Licensor shall continue
to manufacture inventory for Knight from the previous approved sites, until the
new manufacturing site has been approved by Health Canada. The parties will work
together in good faith to minimize the number of changes that occur.

 

8.11Minor Changes. Minor changes in the procedures for manufacture or quality
control that do not require approval from a Governmental Authority or that will
not affect Regulatory Approvals will be communicated by Licensor to Knight in an
annual review.

 

8.12Release to Knight. Licensor, or its designee, shall only release for
shipment to Knight, finished batches of Licensed Products that have been
examined by Licensor for compliance with the Specifications. Licensor is
responsible for conducting, or having conducted, all required stability and
release testing to ensure that the finished batches of Licensed Products are in
compliance with the Specifications.

 

8.13Quality Audit. During normal working hours and upon reasonable notice,
Knight shall be entitled to inspect areas within Licensor’s or its contract
manufacturer’s establishment where Licensed Products are manufactured or stored,
and to inspect the manufacturing, packaging, and quality control records
relating to the Licensed Products.

 

8.14Government Inspections. Licensor shall make its internal practices, and its
manufacturing, packaging, and quality control records relating to the Licensed
Products available to Governmental Authorities and will allow access to all
facilities used for manufacturing the Licensed Products to the applicable
Governmental Authorities for the purposes of determining Licensor's compliance
with Applicable Laws. Licensor agrees to advise Knight immediately of any
proposed or announced visit or inspection, and as soon as possible but in any
case within three (3) Business Days after any unannounced visit or inspection,
by a Governmental Authority in the Territory relating to the Licensed Products.
Licensor shall provide Knight with a reasonable description in writing of each
such visit or inspection promptly thereafter, and with copies of any letters,
reports or other documents issued by any such Governmental Authorities that
relate to the Licensed Products.

 

8.15Defects. Any claim by Knight regarding an apparent failure of the Licensed
Products to comply with the Specifications must be made in writing with full
particulars within thirty (30) days after receipt of the Licensed Products by
Knight. In the case of latent defects, such defects shall be reported to
Licensor within thirty (30) days of Knight discovering the defect. In case of a
justifiable claim for defect because of a failure of the Licensed Products to
conform to the Specifications, Licensor or its designee shall, without charge,
promptly replace the defective portion with supplies that are in compliance with
such Specifications. Licensor shall assume all costs associated with
transportation of replacement Licensed Products. Knight shall follow any
reasonable instructions to return to Licensor or dispose of, in either event at
Licensor's expense, any quantities of Licensed Products as aforesaid that are
not in compliance with the Specifications.

 



Page 23 



 

 

Execution Version

 

8.16Independent Lab. If Licensor does not agree with Knight that the Licensed
Products rejected by Knight fails to conform to the Specifications, the matter
will be submitted for analysis to an independent laboratory agreed between the
Parties. The decision of such independent laboratory following its analysis of
the Licensed Products shall be final. The cost of the analysis, as well as the
costs associated with reasonable shipping, handling, and storage of any Licensed
Products under dispute as to compliance with the Specifications, shall be borne
by the Party who was in error.

 

8.17Short Shipment. If Knight determines that there is a shortage in the
quantity of any shipment of Licensed Products (from quantities specified in the
relevant bill of lading or other shipping documents), and it is determined that
discrepancy existed at the time it was delivered to Knight from Licensor, Knight
shall notify Licensor in writing as soon as reasonably possible, and Licensor
shall make up the shortage within thirty (30) days of such notification at no
additional cost to Knight.

 

8.18Failure. In the event of any Short Term Inability to Supply or Long Term
Inability to Supply, Knight shall have available to it, in addition to the
remedies available to Licensor from the Third Party supplier of the Licensed
Product, the following remedies:

 

(a)In the event of any Short Term Inability to Supply, the Supply Price of the
applicable Licensed Product for Knight’s next [**] purchase orders shall be the
Cost of Goods with no markup, plus applicable sales taxes.

 

(b)In the event of a Long Term Inability to Supply or [**] Short Term Inability
to Supply events within a [**] month period, Knight shall be entitled to all of
the rights and recourses set forth in Section 8.18. In addition, Knight shall be
entitled by notice in writing to terminate the supply arrangements contemplated
in this Agreement, in which event:

 

(i)Knight shall be entitled to purchase the Licensed Products from a Third
Party. For greater certainty, Licensor shall grant to a Third Party designated
by the Knight the non-exclusive license to use all relevant intellectual
property for or in respect of the manufacture of the Licensed Products for
commercialization in the Territory.

 

(ii)Licensor shall provide such assistance as is required by Knight acting
reasonably, from time to time to assist in sourcing the Licensed Products from a
third party.

 

8.19Without limiting the generality of the foregoing, Licensor shall enter into
a technology transfer agreement with a Third Party manufacturer selected by
Knight under which Licensor shall transfer to the selected manufacturer all
technical information necessary to manufacture the Licensed Products and supply
the Licensed Products in the Territory.

 



Page 24 



 

 

Execution Version

 

8.20Shortfall. In the event of an interruption or shortfall in supply of
Licensed Products, for whatever reason, that exceeds [**] in duration, such that
not all purchase orders for Licensed Products hereunder can be met, then
Licensor shall immediately notify Knight and shall allocate a prorated share of
its available sources and supplies among Knight and Licensor’s other partners
(distributors, licensees, agents) and internal needs, based on the respective
forecasted commercial supply requirements of each of the parties for that
allocation period. In any case, the Parties will discuss and agree in good faith
on acceptable delivery dates and measures to mitigate the effects of the
interruption or shortfall. Licensor shall use commercially reasonable efforts to
eliminate, cure or overcome such shortage and to resume performance of its
obligations hereunder as soon as reasonably possible.

 

8.21Capacity and Supply. Licensor will maintain sufficient manufacturing time in
its production schedule to provide consistent availability of Licensed Products
to meet Knight’s firm orders. Licensor shall maintain or cause its contract
manufacturer to maintain sufficient volumes of Licensed Products to meet six (6)
months’ worth of Knight’s twelve (12) month rolling forecast.

 

8.22GMP. All manufacture and quality control operations by Licensor or its
designee shall be in compliance with GMP. Licensor shall ensure at all times
that it has a back-up supplier that has Canadian GMP compliance and is approved
by Health Canada and is capable of supplying (and verifiable from time to time
by Knight) Product to Knight.

 

8.23Payment Method. All payment due to Licensor hereunder will be paid in
Canadian Dollars by wire transfer to an account designated by Licensor.

 

8.24Currency Conversion. For the purpose of calculating any sums due under, or
otherwise reimbursable pursuant to, this Agreement (including the calculation of
Net Sales expressed in currencies other than Canadian dollars), any amounts
expressed in a currency other than Canadian dollars (where the relevant
threshold or amount is expressed in Canadian dollars) shall be converted into
the relevant currency using the month end exchange rate reported by the Bank of
Canada which is in effect at the close of business at the end of the last
Business Day for the relevant month for converting such other currency into
Canadian dollars.

 

8.25Record Retention. Licensor will maintain complete and accurate books,
records, and accounts used for the determination of expenses, deductions,
credits, or other relevant factors in connection with the calculation of Cost of
Goods, in sufficient detail to confirm the accuracy of any payments required
under this Agreement, which books, records, and accounts will be retained until
three (3) years after the end of the period to which such books, records, and
accounts pertain.

 



Page 25 



 

 

Execution Version

 

8.26Audit. During the Term of this Agreement and for three (3) years thereafter,
Knight will have the right to have an independent certified public accounting
firm of internationally recognized standing access during normal business hours,
and upon reasonable prior written notice, to such of the records of Licensor as
may be reasonably necessary to verify the accuracy of Cost of Goods for any
Calendar Quarter. The accounting firm will disclose to the Parties only whether
the Cost of Goods reported by Licensor is correct or incorrect and the specific
details concerning any discrepancies. The auditing Party will bear all costs of
such audit, unless the audit reveals a discrepancy in the auditing Party’s favor
of more than five percent (5%), in which case the other Party will bear the cost
of the audit. Each Party will treat all information subject to review under this
Section 6 as Confidential Information and will cause its accounting firm to
enter into a reasonably acceptable confidentiality agreement obligating such
firm to maintain all such financial information in confidence pursuant to such
confidentiality agreement.

 

8.27Payment of Additional Amounts. If, based on the results of any audit under
Section 8.26, payments are owed by one Party to the other under this Agreement,
then the Party having such obligation will make such payment promptly after the
accounting firm’s written report is delivered by courier or registered mail to
both Parties.

 

9.INTELLECTUAL PROPERTY

 

9.1Patent Prosecution: Licensor shall not abandon prosecution or maintenance of
any or all patents or patent applications exclusively related to the Licensed
Product in the Territory without notifying Knight in a timely manner of
Licensor’s intention and reason therefore and providing Knight with reasonable
opportunity to comment upon such abandonment and to assume responsibility for
prosecution or maintenance of such patent rights. In the event that Licensor
abandons prosecution or maintenance of any or all patents or patent applications
exclusively related to the Licensed Product in the Territory, Knight may assume
prosecution and filing responsibility for such patent rights in the Territory,
and thereafter such patent rights will be owned solely and exclusively by
Knight. Knight shall be entitled to deduct and set off any and all costs and
expenses incurred by Knight in connection with the foregoing from any amount
owing or becoming owed to Licensor hereunder. The Parties shall mutually agree
on any patent term extension decisions and shall work together to make decisions
related to patent term extension intended to maximize the potential of the
Licensed Product.

 

9.2Notification of Third Party Infringement. Each Party shall promptly disclose
to the other in writing within ten (10) Business Days, any actual, alleged, or
threatened Third Party infringement or misappropriation in the Territory of any
Licensor Patent and any actual, alleged or threatened infringement or passing
off of the Licensor Mark, of which such Party becomes aware.

 



Page 26 



 

 

Execution Version

 

9.3Response to Third Party Infringement. Licensor shall have the first right,
but not any obligation, to respond to any actual or threatened infringement of a
Licensor Patent, the Licensor Mark or of any unfair trade practices, trade dress
imitation, passing off of counterfeit goods, or like offenses in the Territory
relating to the Licensed Products. If Licensor elects to respond to any actual
or threatened infringement by initiating a proceeding, Licensor shall use legal
counsel of its choice at its expense and shall have full control over the
conduct of such proceeding. Licensor may settle or compromise any such
proceeding without the consent of Knight; provided, however, that if such
settlement affects Knight’s rights under this Agreement, or Knight’s ability to
Commercialize the Licensed Products within the Territory, or otherwise requires
Knight to admit wrongdoing, fault, or liability, Licensor will not settle or
compromise any such proceeding without the consent of Knight, such consent not
to be unreasonably withheld, conditioned, or delayed. If Licensor elects not to
respond to any actual or threatened infringement of an Licensor Patent, the
Licensor Mark or of any unfair trade practices, trade dress imitation, passing
off of counterfeit goods, or like offenses in the Territory relating to the
Licensed Products, then Knight shall have the right, but not the obligation, to
take action, at its sole expense, in which case Knight shall have full control
over the conduct of such proceeding and Knight may settle or compromise any such
proceeding without the consent of Licensor; provided, however, that if such
settlement affects Licensor’s intellectual property rights or its rights under
this Agreement, or Licensor’s ability to Commercialize the Licensed Products
outside the Territory, or otherwise requires Licensor to admit wrongdoing,
fault, or liability, Knight will not settle or compromise any such proceeding
without the consent of Licensor, such consent not to be unreasonably withheld,
conditioned, or delayed. Knight shall be solely responsible for any legal costs
or damages awards made in any proceeding that is initiated by Knight in the
event that Licensor elects not to respond to any actual or threatened
infringement.

 

9.4Cooperation. Each Party shall cooperate reasonably, at its expense, in any
enforcement effort initiated by the other Party. Neither the Parties nor their
Affiliates shall contest any joinder in any proceeding sought to be brought by
the other Party if such joinder is required by Applicable Law.

 

9.5Recovery. Except as otherwise agreed to by the Parties as part of a
cost-sharing arrangement, any monetary award recovered from a Third Party in
connection with any proceeding initiated to protect, maintain, defend, or
enforce any intellectual property in the Territory or recovered from a Third
Party in connection with any proceeding initiated for infringement or
misappropriation of intellectual property shall first be used to reimburse the
Parties for any out-of-pocket legal expenses relating to such proceeding and the
balance being retained by the Party that brought and controlled such litigation.

 

9.6Infringement of Third Party IP. If either Party becomes aware that its
activities performed hereunder may constitute actual or alleged infringement or
misappropriation of the intellectual property rights of a Third Party, it shall
promptly notify the other Party and the Parties shall discuss a strategy to
defend or mitigate against any actual or alleged infringement.

 



Page 27 



 

 

Execution Version

 

10.REPRESENTATION AND WARRANTIES

 

10.1Licensor Covenants, Representations and Warranties. Licensor covenants,
represents and warrants (as the case may be) to Knight that:

 

(a)Licensor is a corporation duly organized, validly existing and in good
standing under the laws of Delaware;

 

(b)Licensor has provided Knight with all Licensor Patents and intellectual
property rights necessary or useful for Knight to perform its obligations under
this Agreement in the Territory;

 

(c)Licensor has informed Knight about all information in its possession or
control concerning the safety and efficacy of the Licensed Products, and any
side effects, injury, toxicity or sensitivity reactions and incidents associated
with all uses, studies, investigations or tests involving the Licensed Products
(animal or human) throughout the world;

 

(d)As of the Effective Date, Licensor is not aware of any facts that would
reasonably lead it to conclude that the Licensed Products will be unable to
receive Regulatory Approval other than those which has already been disclosed to
Knight; 

 

(e)Licensed Products shall be manufactured in accordance with the Specifications
therefor and shall be manufactured, packaged, stored and shipped in accordance
with all laws and regulations applicable to the Territory and to the country in
which the Licensed Products are manufactured, including GMP;

 

(f)all of the Licensor Patents and intellectual property licensed hereunder are
valid and enforceable and are owned or validly licensed by Licensor and Licensor
has not received any notice alleging the contrary;

 

(g)Licensor has taken all necessary actions to authorize the execution, delivery
and performance of this Agreement;

 

(h)Upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Licensor, enforceable against
Licensor in accordance with its terms, except to the extent enforceability is
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
and remedies or equitable principles;

 

(i)The performance of Licensor’s obligations under this Agreement will not
conflict with its organizational documents, as amended, or result in a breach of
any material agreements or contracts to which it is a party;

 



Page 28 



 

 

Execution Version

 

(j)Licensor has not entered into, and will not during the term of this
Agreement, enter into any agreements or contracts that would conflict with its
obligations under this Agreement;

 

(k)Licensor has not received any notice that the manufacture, sale, or use of
the Licensed Products in the Territory infringes upon any intellectual property
rights of any Third Parties in the Territory;

 

(l)To the knowledge of Licensor, there are no activities being carried out by
Third Parties in the Territory that would constitute infringement or
misappropriation of the Licensor Patents or the Licensor Mark;

 

(m)Licensor has obtained all consents, licenses, authorizations and sublicenses
necessary to grant the rights to the Knight hereunder and such rights will
continue to be enforceable during the Term

 

10.2Knight Representations and Warranties. Knight covenants, represents and
warrants to Licensor (as the case may be) as follows:

 

(a)Knight is a corporation duly organized, validly existing and in good
standing, under the laws of Canada.

 

(b)Knight has the legal right, authority, and power to enter into this
Agreement.

 

(c)Knight has taken all necessary action to authorize the execution, delivery,
and performance of this Agreement.

 

(d)Upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Knight, enforceable against Knight
in accordance with its terms, except to the extent enforceability is limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights and remedies
or equitable principles.

 

(e)The performance of Knight’s obligations under this Agreement will not
conflict with its organizational documents or result in a breach of any material
agreements or contracts to which any is a party.

 

(f)Knight has not and will not, during the term of this Agreement, enter into
any material agreements or contracts that would be inconsistent with its
obligations under this Agreement.

 

(g)Neither Knight nor its Affiliates will initiate a proceeding to challenge the
validity or enforceability of any Licensor Patent or the Licensor Marks, or
directly or indirectly assist any Third Party with respect to any such
proceeding.

 



Page 29 



 

 

 



Execution Version

 

10.3WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE LICENSED
PRODUCTS OR ANY TECHNOLOGY OR ANY LICENSE GRANTED BY EITHER PARTY HEREUNDER.

 

10.4LIMITATIONS OF LIABILITY. WITHOUT LIMITING THE PARTIES’ OBLIGATIONS
REGARDING INDEMNIFICATION, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR
TO ANY THIRD PARTY WHO MAY BENEFIT FROM ANY PROVISION OF THIS AGREEMENT FOR
SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING
DAMAGES RESULTING FROM LOSS OF USE, LOSS OF PROFITS, INTERRUPTION OR LOSS OF
BUSINESS OR OTHER ECONOMIC LOSS) ARISING OUT OF THIS AGREEMENT OR WITH RESPECT
TO A PARTY’S PERFORMANCE OR NON-PERFORMANCE HEREUNDER.

 

10.5Indemnification by Licensor. Licensor hereby agrees to defend, indemnify,
and hold Knight, its Affiliates and their respective officers, directors,
employees and agents, (each a “Knight Indemnified Party”) harmless from and
against any Third Party’s claims for loss, damage, or liability, including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) resulting
from: (i) any breach of this Agreement or any warranty or covenant provided in
this Agreement by Licensor or an Affiliate of Licensor; (ii) any violation of
Applicable Law by Licensor or its Affiliates; and (iii) any negligent act or
omission or willful misconduct of Licensor or its Affiliates; (iv) any claim
that the sale by Knight or its Affiliates, of the Licensed Products infringes on
intellectual property rights in the Territory of any other person which exists
as of the Effective Date; (v) any damage to property, personal injury or death
arising in any way from the Licensed Product, except to the extent that damage,
personal injury or death arises out of the act or omission of Knight; and (vi)
any claim arising from any use, within the approved labelling, made by any
person of any of the Licensed Products; in all cases, except to the extent such
Third Party’s claim for loss, damage or liability is the result of: (i) any
breach of this Agreement by Knight or a Knight Indemnified Party, (ii) any
violation of Applicable Law by Knight or a Knight Indemnified Party, or (iii)
any negligent act or omission or willful misconduct of Knight or a Knight
Indemnified Party. Notwithstanding anything to the contrary, this Section 10.5
does not apply to the matters referred to in the final two paragraphs in Section
6.2.

 



Page 30



 

 

Execution Version

 

10.6Indemnification by Knight. Knight hereby agrees to defend, indemnify, and
hold Licensor, its Affiliates and their respective officers, directors,
employees and agents, (each a “Licensor Indemnified Party”) harmless from and
against any Third Party’s claims for Losses resulting from: (i) any breach of
this Agreement or any warranty or covenant provided in this Agreement by Knight
or an Affiliate of Knight; (ii) any violation of Applicable Law by Knight or its
Affiliates; and (iii) any negligent act or omission or willful misconduct of
Knight or its Affiliates; in all cases, except to the extent such Third Party’s
claim for loss, damage or liability is the result of: (i) any breach of this
Agreement by Licensor or an Licensor Indemnified Party, (ii) any violation of
Applicable Law by Licensor or an Licensor Indemnified Party, or (iii) any
negligent act or omission or willful misconduct of Licensor or an Licensor
Indemnified Party.

 

10.7Indemnification Procedure. If an indemnified party intends to claim
indemnification under this Section 10, such party shall promptly notify the
other party of any loss, claim, damage, liability or action in respect of which
the indemnified party intends to claim such indemnification, and the
indemnifying party shall have a first opportunity to assume the sole defense
thereof (provided that such claim solely seeks monetary damages and for which
the indemnifying party agrees, as between the indemnifying party and the
indemnified party, the indemnifying party shall be solely responsible for
payment of Losses related to such Third Party claim), with counsel selected by
the indemnifying party and approved by the indemnified party acting reasonably;
provided, however, that an indemnified party shall have the right to retain its
own counsel and participate fully in the defense, with the fees and expenses to
be paid by the indemnified party. The failure or delay to deliver notice to the
indemnifying party, within a reasonable time after the commencement of any such
proceeding, if irreparably prejudicial to the indemnifying party’s ability to
defend such proceeding, shall relieve the indemnifying party of any and all
liability to the indemnified party under this Section 10. The indemnified party
shall cooperate fully with the indemnifying party and their legal
representatives in the investigation of any loss, claim, damage, or liability
covered by this indemnification, and shall mitigate such loss and damages. Any
amount payable in order to satisfy an indemnity hereunder shall be paid as soon
as reasonably possible after the indemnified party has incurred an indemnified
expense and notified the indemnifying party thereof.

 

10.8Compliance with Law. Each Party shall comply, and shall require their
Affiliates and permitted sublicensees to comply, with all Applicable Laws
relative to their obligations hereunder.

 

10.9Insurance. The Parties shall maintain insurance, including product liability
insurance, that is adequate to cover their obligations hereunder and that is
consistent with normal business practices of prudent corporations engaged in the
same or a similar business. The Parties acknowledge and agree that such
insurance shall not be construed to create a limit with respect to their
indemnification obligations. Each Party shall provide the other Party with
written evidence of such insurance upon request. Each Party shall provide the
other Party with written notice at least thirty (30) days prior to the
cancellation, nonrenewal or material change in such insurance or self-insurance
which materially adversely affects the rights of the other Party hereunder.

 



Page 31



 

 



Execution Version

 

11.TERM AND TERMINATION

 

11.1Term. This Agreement will take effect from the Effective Date and, unless
earlier terminated in accordance with the terms herein, will continue in full
force and effect for fifteen (15) years from the Launch on a country by country
basis in the Territory (the “Initial Term”). This Agreement shall automatically
renew for successive fifteen (15) year periods (each a “Renewal Term” and,
together with the Initial Term, the “Term”) unless, at least one (1) year prior
to the expiry of the Initial Term or Renewal Term, either Party provides the
other with written notice of its intention not to renew the Agreement at the end
of the applicable period.

 

11.2Termination for Breach. Either Party may terminate this Agreement by written
notice to the other Party with immediate effect in the following cases:

 

(a)In the event of a petition in bankruptcy or insolvency of the other Party, or
in case of the filing by the other Party of any petition or answer seeking
reorganization, readjustment, or rearrangement of its business under any law or
any government regulation relating to bankruptcy or insolvency, or in case of
the institution by the other Party of any proceedings for the liquidation or
winding up of its business, or for the termination of its corporate charter.

 

(b)If the other Party is otherwise in material default or breach of this
Agreement and such default or breach is not cured within (i) sixty (60) days
after written notice thereof is delivered to the defaulting or breaching Party
(thirty (30) days in the case of Knight’s failure to pay any amounts due
hereunder), or (ii) in the case of a breach that cannot be cured within sixty
(60) days, within a reasonable period not exceeding one hundred twenty (120)
days after written notice thereof is delivered to the defaulting or breaching
Party.

 

(c)If Knight or any Affiliate, sublicensee or assignee institutes any challenge
to any Licensor Patents, then Licensor shall be entitled to terminate this
Agreement with immediate effect.

 

11.3Effect of Termination. Upon expiry or termination of this Agreement, all
licenses and rights granted by Licensor hereunder shall terminate and Knight
undertakes to:

 

(a)except as provided for in Section 11.5, cease any Commercialization of the
Licensed Products in the Territory; and

 

(b)within thirty (30) days or expiry or termination, start to transfer title to
all current and pending Regulatory Approvals for the Licensed Products to
Licensor and assist Licensor, at Licensor’s cost, in submitting appropriate
documents to transfer the Regulatory Approvals for the Licensed Products to
Licensor or its designee.

 



Page 32



 

 

Execution Version

 

11.4Survival. In the event of the termination of this Agreement for any reason,
the following provisions of this Agreement shall survive: Articles 1, 7, 11, 12
and 14, and Sections 6.6, 8.6-8.15, 8.25, 8.26, 9.3-9.6, and 10.4-10.8 and any
other terms which, by their nature, require or contemplate performance by the
Parties after expiry or termination. In any event, termination of this Agreement
shall not relieve the Parties of any liability which accrued hereunder prior to
the effective date of such termination.

 

11.5Sell-Off of Inventory. Upon termination of this Agreement, Knight shall be
entitled to sell off any inventory of the Licensed Products existing on the date
such termination is effective.

 



12.DISPUTE RESOLUTION

 

12.1Arbitration. Except as otherwise expressly provided herein, any dispute or
claim arising out of or relating to this Agreement, or to the breach,
termination, or validity of this Agreement, will be resolved as follows: each
Party shall discuss the matter and make reasonable efforts to attempt to resolve
the dispute. If the Parties are unable to resolve, the dispute a CEO or
President of each Party will meet within thirty days (30) of a request to
attempt to resolve such dispute being made by a Party. If the CEOs or Presidents
cannot resolve the dispute through good faith negotiations within sixty (60)
days after a Party requests such meeting, then the Parties shall resort to
binding arbitration before a single arbitrator using the arbitration procedures
set forth under the simplified rules of the International Chamber of Commerce in
New York. The decision of the arbitrator shall be final and not subject to
appeal and the arbitrator may apportion the costs of the arbitration, including
the reasonable fees and disbursements of the parties, between or among the
parties in such manner as the arbitrator considers reasonable. All matters in
relation to the arbitration shall be kept confidential to the full extent
permitted by law, and no individual shall be appointed as an arbitrator unless
he or she agrees in writing to be bound by this provision.

 

12.2Irreparable Harm. Notwithstanding anything to the contrary in Section 12.1,
if either Party in its sole judgment, acting reasonably, believes that any such
dispute could cause it irreparable harm, such Party (i) will be entitled to seek
equitable relief in order to avoid such irreparable harm and (ii) will not be
required to follow the procedures set forth in Section 12.1.

 



Page 33



 

 

Execution Version

 



13.Intentionally left blank

 

14.OTHER PROVISIONS

 

14.1Withholding Tax. The upfront payment, milestones and royalties payable by
Knight to Licensor pursuant to this Agreement (each, a “Payment”) shall be paid
free and clear of any and all taxes (which, for clarity, shall be the
responsibility of Knight), except for any withholding taxes required by
Applicable Law. Except as provided in this Section 14, Licensor shall be solely
responsible for paying any and all taxes (other than withholding taxes required
by Applicable Law to be deducted from Payments and remitted by Knight) levied on
account of, or measured in whole or in part by reference to, any Payments it
receives. Knight shall deduct or withhold from the Payments any taxes that it is
required by Applicable Law to deduct or withhold. Notwithstanding the foregoing,
if Licensor is entitled under any applicable tax treaty to a reduction of rate
of, or the elimination of, applicable withholding tax, it may deliver to Knight
or the appropriate governmental authority (with the assistance of Knight to the
extent that this is reasonably required and is requested in writing) the
prescribed forms necessary to reduce the applicable rate of withholding or to
relieve Knight of its obligation to withhold such tax and Knight shall apply the
reduced rate of withholding or dispense with withholding, as the case may be;
provided, that Knight has received evidence of Licensor’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorisation at least fifteen (15) Business Days prior to the time that the
Payments are due). If, in accordance with the foregoing, Knight withholds any
amount, it shall pay to Licensor the balance when due, make timely payment to
the proper taxing authority of the withheld amount and send to Licensor proof of
such payment within ten (10) Business Days following such payment.
Notwithstanding the foregoing, if Knight is required by Applicable Law to
withhold any additional taxes from or in respect of any amount payable under
this Agreement as a result of the assignment by Knight of its rights or
obligations hereunder (including to Affiliates) under this Agreement or any tax
residence of Knight or any of its Affiliates, then any such amount payable under
this Agreement shall be increased to take into account the additional taxes
withheld as may be necessary so that, after making all required withholdings
(including withholdings on the withheld amounts), Licensor receives an amount
equal to the sum it would have received had no such withholding been made,
provided, however, that Knight will have no obligation to pay any additional
amount to the extent that the withholding tax would not have been imposed but
for (i) the failure by Licensor to take advantage of an otherwise available
exemption from or reduction in the rate of withholding tax under any applicable
income tax convention between United States and any applicable jurisdiction or
(ii) the assignment by Licensor of its rights or obligations hereunder
(including to Affiliates) under this Agreement or any change of tax residence of
Licensor or any of its Affiliates outside of the United States.

 



Page 34



 

 

Execution Version

 

14.2Further Assurances. Upon request by either Party and at such Party's
expense, the other Party shall do such further acts and execute such additional
agreements and instruments as may be reasonably necessary to give effect to the
purposes of this Agreement.

 

14.3Independent status. Each Party shall act as an independent contractor and
shall not bind nor attempt to bind the other Party to any contract, nor any
performance of obligations outside of the license agreement. Nothing contained
or done under the Agreement shall be interpreted as constituting either Party
the agent of the other in any sense of the term whatsoever or in the
relationship of partners or joint venturers.

 

14.4Assignment. Except in connection with the acquisition of a Party or the sale
of all or substantially all of the assets of such Party to which this Agreement
relates (provided that the assignee agrees in writing to assume all of the
assigning Party’s obligations under this Agreement), this Agreement may not be,
directly or indirectly, assigned or transferred, in whole or in part, by a Party
to a Third Party without the prior written consent of the other Party. The
rights and obligations contained herein shall enure to the benefit of each
Party’s successors and permitted assigns, and shall be binding on and
enforceable against the relevant Party’s successors and permitted assigns. Any
reference in this Agreement to any Party shall be construed accordingly. Any
assignment or attempted assignment by either Party in violation of the terms of
this Section 14.4 shall be null, void and of no legal effect. Notwithstanding
anything to the contrary in this Section 14.4, Licensor shall be entitled to
enter into financing and sales transactions with Third Parties regarding the
assignment, pledging, and collateralization (including grants of liens,
encumbrances and other charges) of the right to receive all amounts under this
Agreement in connection with Licensor’s interest in any Licensed Product.

 

14.5Compliance with law. Each Party shall comply with, and shall not be in
violation of any valid applicable international, national, provincial or local
statutes, laws, ordinances, rules, regulations, or other governmental orders of
the Territory.

 

14.6Force Majeure. No Party shall be responsible for a failure or delay in
performance of any of the obligations hereunder due wars, insurrections,
strikes, acts of God, power outages, storms, or actions of regulatory agencies
(such events being defined as “Force Majeure”), provided that the Party seeking
relief from its obligations advises the other Party forthwith of the Force
Majeure. A Party whose performance of obligations has been delayed by force
majeure shall use commercially reasonable efforts to overcome the effect of the
Force Majeure as soon as possible. The other Party will have no right to demand
indemnity for damage or assert a breach against such Party, provided, however,
that if the event of Force Majeure preventing performance shall continue for
more than six (6) months and such underlying cause would not also prevent other
parties from performing such obligations, then the Party not subject to the
event of Force Majeure may terminate this Agreement with a written notice to the
other without any liability hereunder, except the obligation to make payments
due to such date.

 



Page 35



 

 

Execution Version

 

14.7Notices and Amendments. Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be given by
facsimile or other means of electronic communication or by hand delivery as
hereinafter provided. Any such notice, if sent by fax or other means of
electronic communication, shall be deemed to have been received on the day of
sending, or if delivered by hand shall be deemed to have been received at the
time it is delivered to the applicable address noted below. Notices of change of
address shall also be governed by this Section 14.7. Notices and other
communications shall be addressed as follows:

 

(a)In the case of Licensor:

 

Onconova Therapeutics, Inc.

375 Pheasant Run

Newton, Pennsylvania 18940

Attn: Chief Executive Officer

Fax: 267-759-3681

 

with a copy to:

 

Onconova Therapeutics, Inc.

375 Pheasant Run

Newton, Pennsylvania 18940

Attn: Legal Department

email: legal@onconova.us

 

(b)In the case of Knight:

 

Knight Therapeutics Inc.
3400 de Maisonneuve W.
Suite 1055
Montreal, Québec, H3Z 3B8
Canada
Attention:          [**]
Fax:                   [**]
E-mail:              [**]

 

With a copy to:

 

Davies Ward Phillips & Vineberg LLP
1501 McGill College Ave.
Suite 2600
Montreal, Québec H3A 3N9
Attention:          [**]
Fax:                   [**]
E-mail:              [**]

 



Page 36



 

 

Execution Version

 

14.8Complete Agreement. This Agreement together with the SDEA, and the quality
agreement and pharmacovigilance agreement, embodies all of the understandings
and obligations between the Parties with respect to the Licensed Products and
supersedes any prior or contemporaneous agreements and understandings, whether
written or oral, between the Parties with respect to the subject matter hereof.
Any amendments or supplements to this Agreement shall not be valid unless
executed in writing by duly authorized officers of both parties.

 

14.9Waiver. No failure to exercise and no delay in exercising any right or
remedy hereunder shall operate as a waiver thereof. Any waiver granted hereunder
shall only be applicable the specific acts covered thereby and shall not apply
to any subsequent events, acts, or circumstances.

 

14.10Severability. In the event any portion of this Agreement shall be held
illegal, void or ineffective, the remaining portion hereof shall remain in full
force and effect. If any of the terms or provisions of this Agreement are in
conflict with any applicable statute or rule of law, then such terms or
provisions shall be deemed inoperative to the extent that they may conflict
therewith and shall be deemed to be modified to conform with such statute or
rule of law.

 

14.11Governing Law. This Agreement all disputes arising out of or relating to
this Agreement, or the performance, enforcement, breach or termination hereof or
thereof, and any remedies relating thereto, shall be construed, governed by and
interpreted in accordance with the laws of the State of New York without giving
effect to any choice of law principles that would require the application of the
laws of a different state or country.

 



Page 37



 

 



Execution Version

 

14.12Public Announcements. Neither Party shall originate any publicity, news
release, or public announcements relating to this Agreement (including, without
limitation, its existence, its subject matter, the Parties’ performance, any
amendment hereto, or performance hereunder), whether to the public or press,
stockholders, or otherwise, without the prior written consent of the other
Party, save only such announcements that are required by law or the rules of any
relevant stock exchange to be made or that are otherwise agreed to by the
Parties. If a Party decides to make an announcement, whether required by law or
otherwise, it shall give the other Party reasonable notice of the text of the
announcement so that the other Party shall have an opportunity to comment upon
the announcement. To the extent that the receiving Party reasonably requests the
deletion of any information in any such announcement, the disclosing Party shall
delete such information unless, in the opinion of the disclosing Party’s legal
counsel, such information is required by law or the rules of any relevant stock
exchange to be disclosed. The timing and content of the initial press release
relating to this Agreement, if any, including its existence, the subject matter
to which it relates and the transactions contemplated herein will, except as
otherwise required by law or any stock exchange rules, be determined jointly by
the Parties. To the extent that either Party reasonably determines that it is
required to make a filing or any other public disclosure with respect to this
Agreement or the terms or existence hereof to comply with the requirements,
rules, laws or regulations of any applicable stock exchange, TSX, NASDAQ or any
governmental or Regulatory Authority or body (the “Requesting Body”), including,
without limitation, the U.S. Securities and Exchange Commission or the Canadian
Securities Administrators (collectively, the “Disclosure Obligations”), such
Party shall promptly inform the other Party thereof and shall use reasonable
efforts to maintain the confidentiality of the other Party’s Confidential
Information in any such filing or disclosure. Prior to making any such filing of
a copy of this Agreement, the Parties shall mutually agree on the provisions of
this Agreement for which the Parties shall seek confidential treatment, it being
understood that if one Party determines to seek confidential treatment for a
provision for which the other Party does not, then the Parties will use
reasonable efforts in connection with such filing to seek the confidential
treatment of any such provision. The Parties shall cooperate, each at its own
expense, in such filing, including without limitation such confidential
treatment request, and shall execute all documents reasonably required in
connection therewith. The Parties will reasonably cooperate in responding
promptly to any comments received from the Requesting Body with respect to such
filing in an effort to achieve confidential treatment of such redacted form;
provided that a Party shall be relieved of such obligation to seek confidential
treatment for a provision requested by the other Party if such treatment is not
achieved after the second round of responses to comments from the Requesting
Body.

 

14.13Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered one and the same Agreement and shall become
effective when a counterpart hereof has been signed by each of the Parties and
delivered to the other Party.

 

14.14Time of Essence. Time shall be of the essence of this Agreement and of each
provision hereof.

 

[Signature page follows]

 



Page 38



 

 

In witness whereof, the parties have signed this Agreement.

 

ONCONOVA THERAPEUTICS, INC.KNIGHT THERAPEUTICS INC.

 

By: /s/ Steven M. Fruchtman By: /s/ Amal Khouri   Name: Steven M. Fruchtman
Name: Amal Khouri   Title: President and CEO Title: VP Business Development

 

Signature Page – Distribution, License and Supply Agreement

 



Page 39



 

 

Schedule 1: Compound

 

[tm1923564d1_ex10-1img01.jpg] 

 



Page 40



